significant index no department of the treasury internal_revenue_service wasuincon n c z072 dec tep ca az re dear this letter constitutes notice that the company's request for a waiver of the minimum_funding_standard for the pian for the plan_year ending date has been granted subject_to the following conditions a collateral acceptable to the pension_benefit_guaranty_corporation pbgc’ is provided to the plan for the full amount of the waiver by the later of a days from the date of the ruling letter or b the earlier of i the date the pbgc notifies the service in writing that this condition has not been met or ii days from the date of the ruling letter starting with the quarterly contribution due on date the company makes the required quarterly contributions to the plan in a timely fashion while the plan is subject_to a waiver of the minimum_funding_standard for this purpose the total amount of each quarterly contribution will be determined in accordance with sec_430 j d and sec_430 e of the internal_revenue_code code and can be comprised of several installments made prior to the respective due_date of the quarterly contribution the company makes contributions to the plan in amounts sufficient to meet the minimum_funding requirements for the plan years ending date through by date through réspectively without applying for a waiver of the minimum_funding_standard if the service determines that pre-2008 funding waiver amortizations are not carried over as a separate amortization base for post-2007 plan years the company will make excess annual contributions to the plan as if the waiver amortization was carried over as a separate base such that the waiver will be paid off in five years the pre-funding balance shall be increased by these additional contributions and maintained until the end of the 5-year period at which time there must be an election to reduce the prefunding balance by the accumulated amount of the excess_contributions and the company provides proof of payment of all contributions described above in a timely manner to the service and to the pbgc using the fax numbers or addresses below information must be provided to both or other individuals designated by the respective agencies using the addresses or fax numbers below internat revenue service ep classification commerce st dal dallas tx fax pension_benefit_guaranty_corporation disc k street n w washington dc fax your authorized representative agreed to these conditions in letter dated date sent via facsimile if any one of these conditions is not satisfied the waiver is retroactively null and void this conditional waiver has been granted in accordance with sec_412 of the code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account to zero as of date the company is a private non-profit corporation established to sponsor a symphony orchestra present musical concerts of a classical nature and promote the education and appreciation of classical music the foundation is a separate nonprofit corporation that was formed to aid and support the company the music center is also a separate nonprofit corporation that was formed to manage the development and construction as well as to maintain operate and present performances and events at the hall the company's home the foundation and the music center are both under the control of the company the company's revenues are based upon ticket sales and donations and endowment income since date ticket sales have met projections but donations have dropped considerably in addition the minimum required contributions to the plan have increased during the period from date to date the company has taken several steps to improve its financial situation the company negotiated a new agreement that included a wage freeze and a shorter season the company also hired new and experienced directors to oversee marketing artistic programming and the running of the company's endowment campaign moreover the ‘company has undertaken a new campaign to increase its endowment and to raise additional money for the orchestra finally the company has a new agreement that will ailow use of the performance hall rent-free through the season it appears from our analysis of the information submitted with the request that the company has suffered a substantial business hardship it also appears that the business hardship is temporary therefore the company's requests for a waiver of the minimum_funding_standard for the plan for the plan_year ending date has been granted subject_to the conditions described above your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by this plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 c7 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_8500 for the plan_year ending date the date of this letter should be entered on schedule b actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule we have sent a copy of this letter to the and to your authorized representative pursuant to a power_of_attorney on file in this office require further assistance in this matter please contact to the if you vat sincerely yours dsb aa david m ziegler manager employee_plans actuarial group
